Citation Nr: 0213482	
Decision Date: 10/02/02    Archive Date: 10/10/02

DOCKET NO.  99-15 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1943 to March 1946.  
This appeal arises from a November 1998 rating action that 
denied service connection for bilateral hearing loss.

In January 2001, the veteran testified at a hearing before 
the undersigned Member of the Board of Veterans' Appeals 
(Board) in Washington, D.C.

By decision of March 2001, the Board, in pertinent part, 
remanded the issue of service connection for bilateral 
hearing loss to the RO for further development of the 
evidence and for due process development.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The record includes the veteran's credible hearing 
testimony asserting exposure to acoustic trauma in 
service; credible assertions and medical evidence 
suggesting continuity of bilateral hearing problems since 
service; and a persuasive, uncontradicted VA medical 
opinion providing a medical nexus between the inservice 
acoustic trauma and current bilateral hearing loss.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in wartime service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.303, 3.385 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001 (to be codified as amended at 
38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001);  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159(b)).  In addition, 
they define the obligation of the VA with respect to its duty 
to assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).

For the reasons explained in more detail below, and in view 
of the Board's favorable disposition of the claim on the 
merits granting the full benefit sought on appeal, the Board 
finds that the passage of the VCAA and implementing 
regulations does not prevent the Board from rendering a 
decision in this case, and that all notification and 
development action needed to render a fair decision on the 
claim has been accomplished.

I.  Background

A review of the veteran's service records discloses that he 
served in the Pacific theatre of operations from January to 
February 1946, with the 412th Air Service Squadron, 305th Air 
Service Group.  His military occupational specialty was 
instrument mechanic, which involved inspecting and making 
necessary repairs to aircraft panel instruments; he served in 
this capacity for 14 months.  He also served for 6 months as 
a Line Chief while on active duty.

The service medical records show that his hearing was 15/15 
in each ear on entrance examination of March 1943.  Hearing 
was 15/15 for the whispered voice on separation examination 
of February 1946.

Post service, an April 1988 audiological evaluation at the 
Penn State University Speech and Hearing Clinic revealed pure 
tone thresholds of 40, 45, and 60 decibels (db) on the right 
and 65, 60, and 65 db on the left at 1,000, 2,000, and 4,000 
Hertz, respectively.  The diagnosis was bilateral 
sensorineural hearing loss.  The veteran gave a history of 
noise exposure in service and when working in a machine shop.  

April 1998 audiological testing at the Audiological and 
Hearing Aid Service, Inc., revealed pure tone thresholds at 
60 db or higher in each ear for frequencies at or above 1,000 
Hertz.  January 2001 audiological testing at the same 
facility suggested marginally worse results, and the 
audiologist concluded that the veteran had bilateral high 
frequency sensorineural hearing loss with poor 
discrimination.

At the January 2001 Board hearing on appeal, the veteran 
testified that he was exposed to aircraft engine noise for 
1.5 to 2 years in military service, that he wore no ear 
protection, and that he began to experience hearing deficits 
approximately    3 to 5 years following service.  He claimed 
to have sought private medical treatment for hearing loss in 
the early 1950's, at which time his problem was "buzzing" 
in the ear.  He also claimed to have had difficulty hearing 
conversations on the telephone, radio, and television.  He 
reported first using hearing aids in the mid-1950's.  He also 
testified that he worked as a machinist and tool and die 
maker for 5 years prior to service, that he studied air 
brakes for his employer, the New York Central Railroad, and 
that he worked for an employer following service wherein he 
was exposed to much noise.  He stated that his post-service 
noise exposure at work was not as severe as his exposure to 
acoustic trauma in military service.

On VA audiological examination in September 2001, the veteran 
gave a history of a hearing problem since he was exposed to 
excessive noise levels while working around aircraft in his 
job as a Line Chief during military service.  He stated that 
he had reported this problem at the time of separation from 
service.  On current examination, pure tone thresholds were 
50, 50, 75, 75, and 85 db on the right and 40, 60, 65, 65, 
and 75 db on the left at 500, 1,000, 2,000, 3,000, and 4,000 
Hertz, respectively.  Speech recognition scores using the 
Maryland CNC Test were      30% on the right and 20% on the 
left.  The diagnosis was severe bilateral sensorineural 
hearing loss with very poor speech discrimination ability.  
In a March 2002 addendum to the examination report, the 
audiologist stated that she reviewed the veteran's claims 
folder and commented that the "whispered voice" test as 
recorded in the veteran's records was not a valid or 
standardized test of hearing.  She noted that there were no 
audiological test results of specific db range loss of 
hearing acuity.  She opined that it was very likely that the 
veteran's hearing loss started in military service and was 
aggravated by his post-service employment, but that no 
definite amount or degree of hearing loss could be 
determined, because there were no db readings on his hearing 
test at discharge from service which could be compared with 
current test results.

II. Analysis

The veteran contends, in effect, that he currently suffers 
from bilateral hearing loss which had its onset in service 
when he worked around aircraft that produced a great amount 
of noise for which no hearing protection was available.  He 
asserts that a doctor in service told him that he would 
develop hearing loss.  He states that his hearing loss 
developed right after separation from service.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purpose of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 db or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1,000, 2,000, 3,000, 4,000 Hertz are 26 db or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94%.  38 C.F.R. § 3.385.  

Considering the merits of the claim, the Board notes that the 
record contains the veteran's sworn hearing testimony 
asserting exposure to acoustic trauma during the course of 
his duties in service; medical records showing the current 
existence of bilateral hearing loss that reflects a hearing 
disability within the meaning of 38 C.F.R. § 3.385; and the 
uncontradicted medical opinion of a VA audiologist 
establishing a medical nexus between such hearing loss and 
the in-service acoustic trauma.  The Board finds such 
opinion, based upon both examination of the veteran and 
consideration of at least some portion of his documented 
medical history and his credible assertions, both competent 
and probative evidence on the nexus question.  Under the 
circumstances, the Board finds that the overall record 
supports the grant of direct service connection for bilateral 
hearing loss.


ORDER

Service connection for bilateral hearing loss is granted.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

